DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Amendment
The Amendment filed 01/14/2021 has been entered. Claims 53-56, 59-60, 62, 64-66, 72, 74-76, 79-80, 84-86, 89-90 and 92. Claims 1-52 haven been canceled. Claims 53-92 are pending in this application.

 Response to Arguments
Applicant's arguments filed on 01/14/2021, have been fully considered and entered but are not persuasive/moot.
Argument related to Sole Rojals et al. (Rojals), claiming priority to provisional application 61/389,170 (Rojals Provisional) is moot.
Please note for claims 73-92 that were rejected under 35 U.S.C § 112(a) or 112 first paragraph, there is no amendments to the independent claims 73 and 83 to address the issues of support raised by the examiner, and the applicant did not highlight the support from the current specification nor the provisional.
Please note that the claims are omnibus type claim. Applicant is advised to avoid using such confusing terminologies which has not been defined on the specification: “significant coefficient syntax elements”, “a first context set from a first group of context sets”, “a second context set from a second group of context sets”, “a third context set from the second group of context sets”, etc... The claims are very confusing about the definition of these different groups for the context sets !!!!


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For claims 73-92, the specification (Fig. 9-12: flow diagrams of methods for simplified context selection in CABAC) is not supporting such detailed limitations of these claims. Also, the provisional 61503478 dated 06/30/2011 is not carrying support to these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 53-58,61-68, 71-78, 81-88 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al. (US 2012/0177300 A1, claiming provisional priority to 61/431,912), hereinafter Sasai2.
Regarding claim 53, 
Sasai2 discloses method of decoding a compressed video bit stream, the method comprising: receiving a bitstream including entropy coded significant coefficient syntax elements representing frequency positions of a 32x32 block and the entropy coded significant coefficient syntax elements representing frequency positions of a 16x16 block (schematic diagram shown as each of (a) to (c) in FIG. 11); selecting a first context set from a first group of context sets; entropy decoding at least one significant coefficient syntax element representing a frequency position of the 16x16 block outside a set of four lowest frequency positions of the 16x16 block using a context of the first context set (Here, the high frequency area is further segmented into a partial area TOP corresponding to the upper end portion “the portion enclosed by diagonal lines from the upper right to the lower left”, a partial area LEFT corresponding to the left end portion “the portion enclosed by diagonal lines from the upper left to the lower right”, and a partial area HFR corresponding to the remaining area “the portion enclosed by crossing diagonal lines” [0172]; Fig. 11); selecting a second context set from a second group of context sets; entropy decoding at least one significant coefficient syntax element representing a frequency position of the 16x16 block in the set of four lowest frequency (More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (a) to (c) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]; Fig. 11c; arithmetic coding is explained as the entropy coding [0074]; and it is obvious to one with ordinary skills in the art to apply the teaching to the decoder presented by Fig. 13-15).
Sasai2 further teaches common “shared” content between the 16x16 block and 32x32 block (Table 7 is used to set a shared context irrespective of the block size of the input signal SI and whether the input signal SI is a low frequency component or a high frequency component.  For example, Table 7 corresponds to a large block size such as a block size C “for example, a 16 x 16 block size”, a block size D “for example, a 32 x 32 block size” [0119][0207]).

Regarding claim 54, 
Sasai2 teaches the method of claim 53, as outlined above. 
Sasai2 further teaches selecting the first context set from the first group of context sets; the first group of context sets consisting of twelve context sets (In the partial area HFR, the surrounding condition corresponding to the coefficient position shown as X in (f) of FIG. 11 is determined based on the number of quantized coefficients of non-zero coefficients among the quantized coefficients at the adjacent coefficient positions i to s. In this case, the values of the surrounding conditions are twelve types ranging from 0 to 11 [0172]-[0177]).
Regarding claim 55, 
Sasai2 teaches the method of claim 53, as outlined above. 
Sasai2 further teaches selecting the second context set from the second group of context sets; the second group of context sets consisting of four context sets (More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (b) to (c) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]).

Regarding claim 56, 
Sasai2 teaches the method of claim 53, as outlined above. 
Sasai2 further teaches selecting the second context set from the second group of context sets; the second group of context sets consisting of four context sets, each of the four contexts sets having four contexts (In each of (a) to (c) of FIG. 11, the upper left 4x4 area LFR is a low frequency area corresponding to a signal of a low frequency component.  In each of the above-described Operation Examples 1 to 3, a context table for the block size is selected.  In the context table selected here, the indices ctxIdx indicating contexts are set for conditions determined based on coefficient positions, and a context is determined according to the block size and coefficient position [0172]-[0177]).

Regarding claim 57, 
Sasai2 teaches the method of claim 53, as outlined above. 
Sasai2 further teaches selecting entropy decoding the at least one significant coefficient syntax element representing a frequency position of the 32x32 block in the set of four lowest frequency (More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as (c) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]).

Regarding claim 58, 
Sasai2 teaches the method of claim 53, as outlined above. 
Sasai2 further teaches entropy decoding the at least one significant coefficient syntax element representing a frequency position of the 32x32 block in the set of four lowest frequency positions of the 32x32 block using an index “index ctxIdx” to select the context of the third context set ([0116]-[0119]; Fig. 13-15 represent decoding methods).

Regarding claim 61, 
Sasai2 
Sasai2 further teaches selecting a fourth context set from the first group of context sets; and entropy decoding at least one significant coefficient syntax element representing a frequency position of the 32x32 block outside a set of four lowest frequency positions of the 32x32 block using a context of the first context set (Fig. 11 C, “TOP” “LEFT” “HFR”; Fig. 13-15 represent decoding methods).

Regarding claim 62,
Sasai2 teaches the method of claim 53, as outlined above. 
Sasai2 further teaches selecting the second context set from the second group of context sets comprises selecting the second context based on a set of conditions; and selecting the third context set from the second group of context sets comprises selecting the second context based on the set of conditions (Accordingly, as a result, the context control unit 103 sets the context for large size blocks, based on the surrounding condition “Step S207” [0148]-[0149]). 
Sasai2 further teaches wherein the contexts set of the 32x32 transform blocks and the contexts set of the 16x16 luma transform blocks are shared (Table 7 is used to set a shared context irrespective of the block size of the input signal SI and whether the input signal SI is a low frequency component or a high frequency component.  For example, Table 7 corresponds to a large block size such as a block size C “for example, a 16 x 16 block size”, a block size D “for example, a 32 x 32 block size” [0119][0207]).

Regarding claim 63, 
Sasai2 teaches a method of decoding a compressed video bit stream, the method comprising: receiving a bitstream including entropy coded significant coefficient syntax elements representing frequency positions of a 32x32 block and the entropy coded Response - Page 5significant coefficient syntax elements (schematic diagram shown as each of (a) to (c) in FIG. 11); selecting a first context set from a first group of context sets; entropy decoding at least one significant coefficient syntax element representing a frequency position of the 16x16 block outside a set of four lowest frequency positions of the 16x16 block using a context of the first context set (Here, the high frequency area is further segmented into a partial area TOP corresponding to the upper end portion “the portion enclosed by diagonal lines from the upper right to the lower left”, a partial area LEFT corresponding to the left end portion “the portion enclosed by diagonal lines from the upper left to the lower right”, and a partial area HFR corresponding to the remaining area “the portion enclosed by crossing diagonal lines” [0172]; Fig. 11); selecting a second context set from a second group of context sets; entropy decoding at least one significant coefficient syntax element representing a frequency position of the 16x16 block in the set of four lowest frequency positions of the 16x16 block using a context of the second context set; and entropy decoding at least one significant coefficient syntax element representing a frequency position of the 32x32 block in the set of four lowest frequency positions of the 32x32 block using a context of the second context set (More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (a) to (c) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]; Fig. 11c; arithmetic coding is explained as the entropy coding [0074]; Fig. 13-15 represent decoding methods. it is obvious to one with ordinary skills in the art to apply the teaching to the decoder presented by Fig. 13-15).
Sasai2 further teaches wherein the context set of the 32x32 transform blocks and the context set of the 16x16 luma transform blocks are shared ((Table 7 is used to set a shared context irrespective of the block size of the input signal SI and whether the input signal SI is a low frequency component or a high frequency component.  For example, Table 7 corresponds to a large block size such as a block size C “for example, a 16 x 16 block size”, a block size D “for example, a 32 x 32 block size” [0119][0207])). 

Regarding claim 64-68 and 71-72, are rejected under the same reasoning as claims 54-68 and 61-62, where Sasai2 further teaches a shared context model between 16x16 and 32x32 transform units [0119][0207]). 

Regarding claim 73-78, 81-88 and 91-92 (as best understood by the examiner), are rejected under the same reasoning as claims 53-58, 61-68 and 71-72, where Sasai2 further teaches the step of arithmetic coding/decoding based on the symbol occurrence probability (Fig. 6 and 7), which makes it is obvious to one with ordinary skills in the art to apply to the LFR context in FIG. 11.

Claims 59-60 and 69-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasai2, in view of (THOMAS WIEGAND et al., "WD3: Working Draft 3 of High-Efficiency Video Coding", JCTVC-E603, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, pp. 1-215, March 16-23, 2011, Beneva, Switzerland), hereinafter WD3.
Regarding claims 59-60, 69-70, 79-80 and 89-90 are rejected under WD3 (for example sub-section 9.3.3.1 Derivation process for ctxldx) which presents an admitted prior-art “specification [0041]” for standard context selection based on neighboring context.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419